UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1447


NATIONWIDE MUTUAL INSURANCE COMPANY, as successor by merger
to Harleysville Mutual Insurance Company,

                       Plaintiff – Appellee,

          v.

SELECTIVE INSURANCE COMPANY OF SOUTH CAROLINA,

                       Defendant – Appellant,

          and

WELL   SERVICE  GROUP,   INC.;   JOSHUA    UNDERWOOD;   DIAMOND
TECHNICAL SERVICES, INC.,

                       Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cv-00104-IMK)


Submitted:   November 26, 2014            Decided:   December 8, 2014


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth M. Portner, WEBER GALLAGHER SIMPSON STAPLETON FIRES &
NEWBY, Philadelphia, Pennsylvania, for Appellant. Brian S. Kane,
Matthew A. Meyers, DAPPER, BALDASARE, BENSON, BEHLING & KANE,
P.C., Pittsburgh, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Selective       Insurance           Company     of      South     Carolina

(Selective)    appeals      from   the      district      court’s    order    granting

summary judgment in favor of Nationwide Mutual Insurance Company

(Nationwide) in Nationwide’s declaratory judgment action against

Selective seeking a declaration from the court that Nationwide

had no duty to defend or indemnify Selective’s insureds with

respect to any claim arising out of an October 2012 automobile

accident.    Finding no error, we affirm.

            We review a district court’s grant of summary judgment

de novo, viewing the facts and drawing reasonable inferences in

the light most favorable to the nonmoving party.                            Halpern v.

Wake Forest Univ. Health Scis., 669 F.3d 454, 460 (4th Cir.

2012).      Summary    judgment        is   appropriate      when     “there    is   no

genuine   dispute     as    to   any    material     fact     and    the    movant   is

entitled to judgment as a matter of law.”                        Fed. R. Civ. P.

56(a).    A district court should grant summary judgment unless a

reasonable jury could return a verdict for the nonmoving party

on the evidence presented.             Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 249 (1986).

            With these standards in mind, we have reviewed the

record and examined each of Selective’s claims and conclude that

they are without merit.            The district court correctly applied

Pennsylvania    law    to    conclude       that    Selective’s       insured,    Well

                                            3
Service Group, Inc. (WSG), was the sole owner of the vehicle

involved in the October 2012 accident and that Nationwide had no

duty to defend or indemnify WSG or its employee with respect to

any claim arising out of the accident.

          Accordingly, we affirm the district court’s judgment.

We grant Nationwide’s unopposed motion to file a surreply brief,

and consider the brief tendered with the motion.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4